The judgment of the court was pronounced by
Eustis, C. J.
On the 3d of May, 1839, a judgment was rendered against H. Florance Sf Co., in favor of Isaac Bridge, liquidating partner of the firm of Isaac Bridge Co., for the sum of $1782 50, with interest. In the petition Bridge is styled liquidating partner of the firm composed of Isaac Bridge, Thomas Hykers and Henry Smith. Bridge became a bankrupt, and undertook to surrender his interest in this judgment, to wit, three-fifths thereof. It is alleged, that at the sale of his effects, he, Bridge, purchased this interest in the judgment, and that his former partners renewed their authority to him to represent their interest. Bridge took out execution on the judgment which was enjoined at the instance of Lems Florance, one of the former partners of H. Florance Co. One of the grounds on which the injunction was granted, was the alleged want of interest and authority on the part of Bridge to control the judgment and take execution thereon.
The district judge was of opinion that the title of Bridge to the judgment was acquired posterior to the issuing of the writ, and that therefore it was illegally issued. The injunction prohibited further proceedings under the writ of execution, and the judge made it perpetual and condemned Bridge to pay the costs. From this judgment Bridge has appealed.
Conceding that Bridge acquired the three-fifths of the judgment at the assignee’s sale, he has shown no right to issue the execution. He has shown no authority from Smith, one of his partners, and we think the evidence is not sufficient as to that of his other partner, Hykers. The execution would have been quashed on motion. The judgment of the district court is to the same effect.
The judgment of the district court is therefore affirmed, with costs.